Citation Nr: 1041234	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-10 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to November 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The subsequent history of this 
claim has been extensively laid out in an April 2005 Board 
decision which remanded the claim for issuance of a statement of 
the case on the issue of TDIU.  This matter was again remanded in 
August 2008, and more recently in May 2009, for review of the 
Veteran's TDIU claim under the extraschedular provisions of 
38 C.F.R. § 4.16(b).  

FINDINGS OF FACT


1. The Veteran is service-connected for schizophrenia, evaluated 
as 30 percent disabling; it is his only service-connected 
disability.  This evaluation does not meet the schedular 
requirements for assignment of a total disability rating based on 
individual unemployability.

2. The Veteran's service-connected disability has not been shown 
to be of such severity as to preclude substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual 
unemployability due to service-connected disability have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the 
Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant. Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law. See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Except in cases where VA has failed to inform the appellant of 
the information and evidence necessary to substantiate the claim, 
determinations on the issue of harmless error should be made on a 
case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Here, the Veteran did not receive a VCAA compliant letter, and 
thus, the notice requirements have not been satisfied in this 
case.  However, this notice deficiency is found to be harmless 
error because from the March 2006, February 2009, and August 2010 
Supplemental Statements of the Case (SSOCs), a reasonable person 
could be expected to understand from the notice what was needed.  
Indeed, the SSOCs set forth the requirements necessary to 
substantiate a claim for TDIU, and included pertinent laws, 
regulations, and rating schedule provisions relating to TDIU, 
including 38 C.F.R. § 4.16.  Moreover, the Veteran's statements 
regarding his unemployability are of record; in particular he has 
stated that he is unable to work due to the severity of his 
service connected schizophrenia.  To this extent, the Veteran has 
demonstrated actual knowledge of what is required to substantiate 
a claim for TDIU.  Thus, based on the foregoing, the burden of 
prejudicial error has been overcome.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did not 
err in not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process. Pelegrini, 18 Vet. App. at 120.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TDIU - in general

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled. See 38 C.F.R. § 4.16 (2009).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful occupation." 
See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the Veteran resides." Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991). "Marginal employment shall not be 
considered substantially gainful employment." See 38 C.F.R. § 
4.16(a) (2009).

The Court noted the following standard announced by the United 
States Court of Appeals for the Eighth Circuit in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Veteran need not be a total 'basket case' 
before the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be looked at in 
a practical manner, and mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is realistically 
within the physical and mental capabilities of the Veteran.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider." See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits. Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon the Veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that 
Veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard. It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation. See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non service-connected disabilities. See 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

Schedular Basis

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more. See 38 C.F.R. § 
4.16(a) (2009).

Extraschedular Basis

Pursuant to 38 C.F.R. § 4.16(b), when a Veteran is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), as here, such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis 

In the present case, the Veteran is service-connected for the 
schizophrenia disorder, rated 30 as percent disabling.  There are 
no other service-connected disabilities.  Accordingly, as the 
sole service-connected disability is not ratable at 60 percent or 
more, he does not meet the criteria for consideration of TDIU on 
a schedular basis. See 38 C.F.R. § 4.16(a) (2009).

However, as noted above, pursuant to 38 C.F.R. § 4.16(b), when a 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but fails 
to meet the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 38 
C.F.R. § 3.321.

In this regard, the Board previously determined that the Veteran 
raised the question of whether he was entitled to an increased 
evaluation on an extraschedular basis.  It thus referred the 
claim to the Director of VA's Compensation and Pension Service on 
an extraschedular basis. See August 2008 and May 2009 Board 
Remands. 

In July 2010, after reviewing the claims file, the Director 
determined that the Veteran had not been shown to be unemployed 
and unemployable due to his service-connected schizophrenia, and 
that entitlement to a total rating due to unemployability under 
38 C.F.R. § 4.16(b) (and/or 3.321(b)) had not been established.  

The Board is prohibited from assigning a TDIU on the basis of 38 
C.F.R. § 4.16(b) in the first instance without ensuring that the 
claim is referred to VA's Director of Compensation and Pension 
(C&P) for consideration of an extraschedular rating under 38 
C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001).  In 
this case, because the Director has adjudicated entitlement to an 
extraschedular rating, the Board may now consider this question.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Again, the record demonstrates that the Veteran's schizophrenia 
disorder has been rated 30 percent disabling under Diagnostic 
Code 9204 since 1983, with a few periods in which a temporary 
total rating (based on hospitalization) was assigned.

Under Diagnostic Code 9204, a 30 percent evaluation is assigned d 
upon a showing of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, or recent events). See 38 C.F.R. § 
4.130, Diagnostic Code 9204 (2009).

A 50 percent disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9204 
(2009).

A 70 percent disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation requires total occupational and social 
impairment due to symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, and 
memory loss for names of close relatives, own occupation, or own 
name. 38 C.F.R. § 4.130, Diagnostic Code 9204 (2009).

Received in October 1989 was an application for increased 
compensation based on unemployability.  At that time the Veteran 
reported that he last worked in 1970 when he was in the military.  
He had a high school education.

The Veteran was hospitalized by VA for 21 days from January to 
February 1990 for observation and evaluation.  On admission he 
was clean, unshaven, tense, guarded and somewhat hostile.  He was 
alert and oriented to person, place, and year.  He was anxious 
and his affect was constricted. His attention was good and his 
concentration was poor. His speech was clear, coherent, and 
tense.  He admitted to auditory hallucinations.  His 
schizophrenia was noted to be in acute exacerbation.  In 
addition, urine toxicology was positive for cocaine.  Final 
diagnoses were schizophrenia, chronic undifferentiated type, in 
acute exacerbation, episodic substance use disorder, with alcohol 
and cocaine abuse, and depression.  His Axis V diagnosis, 
pertaining to the highest level of adaptive functioning over the 
past year, was noted to be poor.  On discharge, he was logical, 
relevant, and oriented times three.  There were no perceptual 
thought disturbances.  No suicidal or homicidal ideas were 
elicited.  He was less depressed.  He was competent.

In April 1990 the RO assigned a temporary total rating for 
hospitalization from January 22 to the end of February 1990.  A 
30 percent rating was assigned effective March 1, 1990.

The Veteran was hospitalized in a VA facility from August to 
September 1990, complaining of auditory hallucinations, 
irritability, hostility, and poor self-control. Urine for 
toxicology was negative.  He was observed to be depressed during 
the admission.  His disability was felt to be severe, and he was 
considered unemployable.  He could not handle funds.  At the time 
of discharge, he was not suicidal or homicidal.  He was not 
aggressive with good self-control.  The diagnosis was 
schizophrenia, chronic undifferentiated type, severe, with acute 
exacerbation.

In February 2001 the RO assigned a temporary total rating for 
hospitalization from August 23, 1990 to September 30, 1990.  A 30 
percent rating was assigned effective October 1, 1990.

A VA social and industrial survey was conducted in October 1993.  
An unannounced visit to the home revealed no one was at home, and 
the Veteran was interviewed at the VA.  He complained of anxiety 
and insomnia, and was observed to be preoccupied with physical 
ailments.  He stated that he arose at 4 a.m. each day and ran in 
the streets for an undetermined time period.  His wife stated 
that he was idle at home, and neighbors reported that he was 
isolated.  He had also been observed by neighbors to talk 
nonsense, and exhibit poor personal hygiene most of the time.  He 
was not employed, according to his neighbors.

At an October 1994 psychiatric examination by the Veteran's fee-
basis psychiatrist, the doctor noted that the Veteran had a B.A. 
degree in graphic arts.  He indicated that after separation from 
service, and a few years of treatment, the Veteran was able to 
study and get married, but in the past few years he had active 
psychotic symptoms such as active auditory hallucinations, 
referential and persecutory delusions, confusion and 
disorganization.  He had constriction of interest and inability 
to care for himself in a proper way.  He did not socialize and 
maintained himself in his house, and when he went out he got into 
trouble.  He had been unable to engage in any wage-earning 
activity, and was dependent upon his wife for his personal care 
and needs.  He opined that the Veteran had complete social and 
industrial inadapability, and that he was unable to handle his 
funds.  The diagnosis was schizophrenia, undifferentiated type, 
chronic.  The global assessment of functioning (GAF) was 44.  

The Veteran was hospitalized for a period of observation and 
evaluation for four weeks from November 10 to December 18, 1994.  
He complained of anxiety, insomnia, auditory hallucinations and 
poor memory and concentration.  His symptoms were exactly the 
same as on a prior admission, and it was noted that a voluntary 
component could not be discarded.  He was cooperative but 
markedly irritable and isolated.  A liver/spleen scan showed 
chronic hepatocellular disease. A computerized tomography (CT) 
scan of the head showed ventricular enlargement which might 
account for his poor memory and concentration.  A continuous 
alcohol problem could not be excluded, and a field survey and 
psychological testing were felt to be indicated.  At the time of 
discharge, he was in full contact with reality, not psychotic, 
and able to handle simple financial affairs.  The diagnoses were 
residual schizophrenia, unspecified type, substance use disorder 
(cocaine) in remission, rule out alcohol dependence, continuous, 
and antisocial personality traits.  The GAF was currently 60 and 
was 45 for the past year.  A GAF of 60 was noted to reflect 
moderate symptoms or moderate difficulty in social, occupational 
or sexual functioning, whereas a GAF of 45 reflects serious 
symptoms or difficulty in functioning.

According to a social and industrial field survey in July 1995, 
the Veteran had attained a B.A. degree in arts, and had been 
working on his own since finishing school.  After first 
attempting to visit the Veteran at home, it was determined that 
he was at his mother's house, where he was visited.  It was 
discovered that he had a graphic art shop in the back yard.  He 
was observed to be working, painting billboards on plywood 
sheets.  He was dressed in working clothes and had good personal 
hygiene.  He stated that a nephew of his had arranged the work 
and that he was making $40 per sign.  He related that his main 
complaints were chronic insomnia and hearing voices call his 
name.  He had difficulty concentrating, and had tremors in his 
hand which hampered his ability to paint or write.  He also said 
he was restless most of the time.  He stated that he spent his 
days at his mother's house, because he was bothered by the noise 
of his children.  He described himself as having great difficulty 
in social relationships.  The Veteran's mother stated that the 
Veteran was ill-humored most of the time and very demanding.  He 
could not concentrate on his work.  When he was not busy, he 
would take his medication and sleep all day long. A neighbor 
noted that the Veteran was always busy, that he painted signs, 
and had exhibited no signs of abnormal behavior.

A VA evaluation by a psychiatrist in July 1995 concluded that 
based on the hospital report, the psychological evaluation, and 
the field survey, the Veteran had a GAF of 75, and that his most 
serious conditions were alcoholism, personality traits, and past 
history of substance abuse.  A GAF of 75 contemplates that if 
symptoms are present, they are transient and expectable reactions 
to psychosocial stressors, according to a guide printed on the 
December 1994 hospital summary.

A VA psychiatric examination was performed in June 1998.  The 
examiner stated that the claims file had been reviewed.  The 
Veteran indicated that he was not well. He reported that he 
painted signs, but only in a very simple way.  He denied the use 
of alcohol or drugs.  He reported that he had not slept well the 
night before.  He stated that he had memory problems.  Mental 
status interview disclosed that the Veteran was alert and 
oriented in three spheres.  His attention, concentration and 
memory were good.  Speech was clear and coherent.  He was not 
hallucinating.  No thought or perceptual disturbances were 
elicited.  He was not suicidal or homicidal. Insight and judgment 
were fair.  He exhibited good impulse control.  A urine 
toxicology test was positive for cocaine.

The diagnosis on Axis I was schizophrenia, residual type, with 
anxiety features. Additional diagnoses were alcohol dependence, 
in alleged remission, cocaine dependence, and antisocial 
personality disorder.  The current GAF score assigned was 80.  It 
was the examiner's opinion that the Veteran's most disabling 
conditions were his personality disorder and use of substances, 
and that these conditions had not prevented him from engaging in 
gainful and productive activities.

A VA social and industrial survey was conducted in June 1998.  
The Veteran denied any employment history after his return from 
military service.  During the interview, he became verbose and 
agitated.  He stated that his main complaint was having chronic 
insomnia and hearing voices that called his name.  He reported 
that he was restless, that he had hand tremors, and that he felt 
pain in all his bones.  He remarked that he sometimes did some 
work at his sign shop, but added that the shop was at the point 
of bankruptcy and that he had few supplies.  He indicated that he 
had no conversation or social activity with his neighbors, and 
did not go out with his wife and children.

VA psychiatric examination was performed in February 1999.  The 
examiner stated that he had reviewed the claims folder.  The 
Veteran denied ever working.  He reported that his mother had a 
small shop for his use in the back of her home, but he did 
nothing there.  He complained of poor sleep and of body tremors.  
He stated that he never got out of the house.  He denied the use 
of alcohol or drugs.

On mental status interview, the Veteran was agitated, hostile and 
uncooperative. Frequently, he stood up from or sat down in his 
chair.  The examiner commented that there was a voluntary 
component to the Veteran's current behavior.  He was alert and 
oriented in three spheres.  Speech was clear, coherent and very 
loud.  He was not hallucinating, nor was he suicidal or 
homicidal.  No thought or perceptual disorder was elicited. 
Insight and judgment were fair.  He exhibited poor impulse 
control. 

The diagnoses on Axis I was schizophrenia, residual type.  
Additional diagnoses were substance abuse disorder: alcohol 
dependence, cocaine dependence, and antisocial personality 
disorder.  The current GAF score assigned was 80.  The examiner 
commented that the Veteran's neuropsychiatric condition was mild.  
It was observed that, despite denials, the record pointed clearly 
to a diagnosis of alcohol and drug use.  According to the 
examiner, the Veteran's most disabling condition was a 
characterological disorder, diagnosed as antisocial personality 
disorder.

The VA psychiatric examiner provided an addendum to the report of 
the February 1999 psychiatric examination.  He stated that the 
Veteran did not present any of the symptoms or findings 
compatible with criteria for the next higher rating, either on 
the examination in February 1999, or on previous examinations.  
It was his assessment that any disturbance of mood the Veteran 
might have shown during the mental status interview was 
voluntary.  Again, the examiner emphasized that the Veteran's 
service-connected psychiatric condition was considered only 
mildly disabling and that his most disabling conditions were a 
substance abuse disorder and a personality disorder.

Subsequent VA medical records reflect ongoing outpatient 
treatment for a variety of conditions, including schizophrenia, 
for which he was taking medication.  He primarily complained of 
anxiety and depression.

A report of a May 2004 VA psychiatric examination reflects that 
the examiner reviewed the claims file and the Veteran's progress 
notes.  The examiner noted that the Veteran's last psychiatric 
hospitalization was in November 1994, and that he had been in 
treatment at the VA mental hygiene clinic for a long time.  In 
the past year, he had been treated in that clinic for 
schizoaffective disorder, and was taking medication for this 
condition.  In the past year, in his last visit to the 
psychiatrist, he complained of irritability, mood swings, and 
episodes of sadness. The GAF was 45 at that time.  The Veteran 
reported that he had not worked in a regular job since separation 
from service.  He said he was an artist and painted oil paintings 
in his mother's house.  Sometimes he performed sporadic work by 
painting posters for special clients.  He had been living in a 
common-law relationship for the past fifteen years, and they had 
two children.  The family lived in his mother-in-law's house.  He 
reported positive social relationships with his family.  The 
Veteran reported that in the past year he had been feeling sad 
and depressed, with irritability and insomnia.  He said he 
preferred to be alone, and had poor social relationships with 
others outside his family.  He did not report psychotic symptoms.

The examiner opined that the Veteran's signs and symptoms 
moderately interfered with the Veteran's employment and social 
functioning.  There was no impairment of thought process and 
communication, and no evidence of inappropriate behavior. The 
Veteran was able to maintain the basic activities of daily 
living.

The Axis I diagnosis was schizophrenia, residual type.  No other 
mental disorder was found.  The current GAF was 60.  The examiner 
stated that the Veteran had moderate symptoms or moderate 
difficulty in his social and occupational functioning, which met 
the DSM-IV criteria for a GAF score of 60.  The examiner 
indicated that after reviewing the claims folder and the 
electronic psychiatric progress notes, and performing a clinical 
history and mental status examination, it was his opinion that 
the Veteran's service-connected mental disorder was moderately 
interfering in his industrial adaptability, and that his 
psychiatric disorder did not result in considerable, severe, or 
total impairment in social and industrial adaptability.  

More recently, VA outpatient treatment records dated in 2008 to 
2009 show that the Veteran's last hospitalization was 
approximately 10 years prior.  In February 2008, he was referred 
to psychiatry due to a recent cocaine relapse.  Upon examination 
in February 2008, the Veteran reported that he felt in control; 
he denied suicidal/homicidal/aggressive tendencies; he denied 
behavioral/perceptual disturbances; and he reported good 
compliance with medicine.  He described poor social/family 
relationships/support, and stated that he only engaged in 
sedentary activities, such as watching TV and reading newspapers 
and books.  

A May 2008 VA treatment note shows that the Veteran's continued 
use of substances was causing emotional, physical, and financial 
problems.  He was subsequently admitted to a VA substance abuse 
treatment care program.  

A November 2009 VA treatment note shows that the Veteran was 
"doing as usual."  He did not enjoy sports, hobbies, games or 
clubs.  His main concern was dealing with family issues and poor 
communication.  He denied any episodes of dissociative phenomena 
and hyperactivity, and reported no suicidal/homicidal ideations.  
He was calm and appropriately dressed; his affect with euthymic; 
he denied racing thoughts, phobias, panic attacks, perception 
disorders, hallucinations, and homicidal/suicidal ideations.  His 
thoughts were coherent and logical; he was fully oriented to 
time, place, and person.  Insight and judgment were poor, but 
memory and concentration were preserved.  A GAF score of 60 was 
assigned.  

Based on the evidence outlined above, the Board that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to a TDIU.  Here, it is again noted that the Veteran 
does not meet the schedular criteria for a TDIU. See 38 C.F.R. § 
4.16(a) (2009).  Thus, in accordance with 38 C.F.R. § § 4.16(b), 
the Board referred the Veteran's claim to the Director of 
Compensation and Pension service for extraschedular 
consideration.  The Director determined that entitlement to a 
total rating due to unemployability under 38 C.F.R. § 4.16(b) was 
not warranted.  In so finding, he noted that the Veteran had 
obtained a Bachelor of Arts degree and had been working on his 
own since finishing high school.  Upon psychiatric examination in 
1999, it was found that he had set up a small graphic art shop in 
his backyard.  Based on the foregoing, the Director determined 
that the Veteran was not unemployable due to his service-
connected schizophrenia.  The Board agrees with Director's 
assessment.  The evidence, overall, does not demonstrate that the 
Veteran is unemployable solely as a result of his service-
connected disability.  And in fact, VA examiners have found the 
Veteran's schizophrenia only moderately interfered in his 
industrial adaptability, and that his psychiatric disorder did 
not result in considerable, severe, or total impairment in social 
and industrial adaptability.  See May 2004 VA Examination.  
Likewise, the February 1999 examiner found only a mild degree of 
social or industrial inadaptability due to schizophrenia.  Based 
on the foregoing, it cannot be concluded that the Veteran's 
schizophrenia, alone, precludes all forms of gainful employment. 

The Board also finds that the 30 percent rating assigned for the 
Veteran's service-connected schizophrenia adequately contemplates 
his level of occupational and social impairment.  See 38 C.F.R. § 
4.130, Diagnostic Code 9204 (2009).  Thus, the rating criteria 
sufficiently contemplates the severity and symptomatology of the 
Veteran's service- connected schizophrenia. See Thun v. Peake, 22 
Vet. App. 111 (2008).  

The medical evidence of record also does not present such an 
exceptional disability picture that the available schedular 
evaluations for the Veteran's service-connected schizophrenia is 
inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1) (2009).  In this regard, the Board notes 
that the Veteran's last hospitalization for schizophrenia was in 
1994, nearly 15 years ago.  Such episodic hospitalizations can 
hardly be characterized as "frequent."  

Moreover, the most recent VA outpatient treatment reports 
demonstrate no current psychotic symptomatology; in fact, the 
Veteran denied racing thoughts, phobias, panic attacks, 
perception disorders, hallucinations, and homicidal/suicidal 
ideations.  His thoughts were coherent and logical; he was fully 
oriented to time, place, and person.  Insight and judgment were 
poor, but memory and concentration were preserved.  Notably, all 
of these symptoms have been contemplated by the rating schedule. 

Finally, the Veteran and his representative have asserted that 
the Veteran's service-connected disabilities prevent all forms of 
employment; however, as already noted in the factual portion of 
this decision, the Veteran has exaggerated his symptomatology in 
some instances, thus rendering his contentions as with little, if 
any, credibility.  See October 1994 Statement by the Veteran's 
Fee-Basis Physician.  Moreover, at a February 1999 examination, 
the examiner found only a mild degree of social or industrial 
inadaptability from schizophrenia, and pointedly emphasized that 
a personality disorder and substance abuse disorder figured very 
prominently in the Veteran's disability picture.

Overall, the preponderance of the evidence is against a finding 
that the Veteran's service-connected disability, in and of 
itself, renders him unemployable.  The evidence in this case is 
not in relative equipoise.  Rather, as a preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule is 
not for application and the claim must be denied.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


